Citation Nr: 9930262	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  93-25 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for defective hearing 
based on the veteran's service in Vietnam.  

2.  Entitlement to service connection for hearing loss based 
on service beginning after December 1971.  

3.  Entitlement to an increased (compensable) evaluation for 
residuals of the service-connected scar on the right upper 
posterior thigh from a shrapnel wound.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1971 and from November 1990 to June 1991.  He also had 
additional reserve service.

By rating action in October 1989, service connection was 
denied for defective hearing and a back disorder.  The 
veteran was notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1992 decision by the RO 
which denied service connection for defective hearing, and 
granted service connection for a shrapnel wound to the right 
thigh and assigned a noncompensable rating, effective from 
June 13, 1991.  A personal hearing at the RO was conducted in 
December 1992.  The Board remanded the appeal to the RO for 
additional development in November 1995 and August 1997.  

As noted in the November 1995 Board remand, the issue 
involving service connection for defective hearing was 
recharacterized as two separate issues to reflect the prior 
denial of service connection for defective hearing based on 
the veteran's first period of service in Vietnam, and the 
RO's development of his recent claim based on service after 
December 13, 1971.  The case was also Remanded to schedule 
the veteran for a travel board hearing which he had requested 
in his substantive appeal received in June 1996.  Several 
letters were sent to the veteran's guardian in September and 
October 1997 notifying her that a hearing for the veteran was 
scheduled in October 1997.  However, all of the letters were 
returned to the RO by the Postal Service and marked that 
there was no such number or that the forwarding order had 
expired.  A letter was also sent to the veteran's guardian by 
the South Carolina Division of Veterans Affairs in October 
1998 informing her of the scheduled hearing.  This letter was 
not returned by the Postal Service.  Thereafter, a note in 
the claims file, dated October 21, 1998, indicated that the 
veteran's guardian called and requested that the hearing be 
rescheduled.  

In January 1999, a letter was sent to the veteran's guardian 
by the Administrative Services of the Board informing her of 
VA's numerous attempts to contact the veteran about his 
scheduled hearing.  The letter also informed the guardian 
that she had a period of 30 days to file a motion of good 
cause for the veteran's failure to appear at the hearing in 
October 1998, and that if a timely motion was not received, 
the appeal would go forward.  A motion has not been received.  

In May 1996, the veteran was notified that his claim for a 
scar left side of back was not well grounded.  A notice of 
disagreement was filed and in September 1996, a Statement of 
the Case was issued.  The veteran was notified of the 
requirements of a timely appeal.  However, a timely appeal 
was not filed.

The veteran's guardian, on the veteran's behalf, appears to 
be arguing that the veteran is unemployable due to 
disabilities of service origin.  This issue, which is not 
inextricably intertwined with the issue on appeal, is 
referred to the RO for appropriate action.

(The issues of whether new and material evidence has been 
submitted to reopen the claim of service connection for 
defective hearing based on the veteran's service in Vietnam 
and the issue of an increased rating for the service-
connected scar on the right upper posterior thigh are the 
subject of the REMAND portion of this document.)  


FINDINGS OF FACT

1.  The veteran's hearing loss was noted at the examination 
for entrance into service beginning November 1990.  

4.  No competent medical evidence has been submitted to show 
that there was an increase in severity during active service 
or reserve service after December 13, 1971 of the veteran's 
pre-existing hearing loss beyond the natural progression of 
that condition.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for defective hearing based on service 
after December 13, 1971.  38 U.S.C.A. § 5107 (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Audiological findings on a pre-induction examination in 
November 1968 showed the veteran's hearing acuity at the 
frequencies 500, 1,000, 2,000 and 4,000 hertz were 5, 5, 5, 
and 20 decibels in the right ear, and 5, 5, 5, and 30 
decibels in the left ear, respectively.  The service medical 
records show no complaints, treatment or abnormalities 
referable to any hearing problems during service, and his 
separation examination in November 1971 indicated that the 
veteran's ears were normal.  Audiological findings at that 
time were all 0 decibels at the frequencies cited above, 
bilaterally.  In a Statement of Medical Condition executed on 
December 6, 1971, the veteran indicated that there had been 
no change in his medical condition since his last separation 
examination.  

By rating action in October 1971, service connection for 
defective hearing was denied by the RO on the basis that 
there was no evidence of a hearing loss during service or 
high frequency hearing loss (organic disease of the central 
nervous system) within one year of discharge from service.  
The veteran was notified of this decision that same month.

Copies of employment medical records, received in October 
1989, showed the veteran had impacted cerumen in both ears in 
August 1988.  A progress note in August 1989 indicated that 
the veteran was first seen in July 1983 with significant 
progression of hearing loss in the right ear and some 
definite progression in the left ear.  The veteran reported 
that he had a Viet Nam experience which may have impaired his 
hearing for one year.  The records indicated that the veteran 
was scheduled to see a private doctor for further evaluation 
of his ears.

By rating action dated later in October 1971, it was reported 
that the additional evidence was new but not material.  The 
veteran was notified that the prior decision was confirmed.  
His appellate rights were also furnished to him.  No timely 
appeal was received from either of the October 1971 rating 
actions.

On a Report of Medical History when recalled to active 
service in November 1990, the veteran reported that he had a 
hearing loss since service in Vietnam.  On examination at 
that time, audiological testing at the frequencies 500, 
1,000, 2,000, 3,000, and 4,000 hertz were 55, 60, 55, 75, and 
80 decibels in the right ear, and 45, 45, 70, 99, and 90 
decibels in the left ear, respectively.  The veteran was 
assigned a designation of 3 for hearing defect under the 
Physical Profile Serial System, but was otherwise found 
qualified for deployment.  The veteran was given a Physical 
Profile which restricted him from noise exposure in excess of 
85 decibels or weapons firing without the use of properly 
fitted hearing protection.  The veteran reported a history of 
hearing loss on a Report of Medical History for release from 
active duty in April 1992.  No audiological tests were 
conducted at that time.  Later in April 1992, the veteran was 
seen for mild external otitis and was treated with 
medication.  

A VA audiological examination in June 1992 showed the 
veteran's hearing acuity at the frequencies 1,000, 2,000, 
3,000 and 4,000 hertz were 5, 15, 45, and 40 decibels in the 
right ear, and 10, 30, 85, and 90 decibels in the left ear, 
respectively.  The diagnosis was mild to moderate 
sensorineural hearing loss at the frequencies of 3,000 to 
4,000 hertz in the right ear and mild to profound 
sensorineural hearing loss in the left ear at 2,000 to 4,000 
hertz.  

When examined by VA in September 1992, the veteran reported 
that he had hearing problems since Vietnam, but denied any 
subsequent drainage or other ear pain or ear problems.  The 
veteran denied any associated trauma to his ears other than 
that associated with firing of guns while in Vietnam.  On 
examination, the tympanic membrane in each ear was clear.  
Hearing was decreased in high-pitched sounds over the left 
ear and voice was somewhat obscured in the left ear as well.  
Low pitch was heard relatively well in the left ear; the 
right ear was normal in all modalities tested.  The diagnosis 
was left sensorineural hearing loss.  The examiner indicated 
that no further evaluation was necessary.  

The veteran testified at a personal hearing before the RO in 
December 1992, that his hearing problems began when he was a 
mortar gunner assigned to a mortar platoon in Vietnam.  The 
veteran testified that he complained of hearing problems at 
that time and sought treatment at a field medical clinic, 
where he was given "pills" for ear infections.  The veteran 
also described an incident while serving in Saudi Arabia when 
an ammunition truck exploded and caused temporary hearing 
loss.  The veteran reported that he was given pills for an 
ear infection shortly after the incident, but that his 
hearing problems did not improve.  

A statement from the veteran's sister (and legal guardian) in 
June 1993, indicated that the veteran had sustained severe 
head injuries in an automobile accident in February 1993, and 
requested that his claims of service connection for hearing 
loss and shell fragment wounds be expedited.  

Private medical records from 1993 to 1996 show treatment for 
a closed head injury and other residuals from an automobile 
accident February 1993.  The private medical records provided 
no information or findings concerning any hearing problems or 
abnormalities, other than a history of hearing loss in the 
left ear.  

Copies of records from the Office of the Adjutant General, 
received in March 1996, included an October 1992 Reserve 
service examination for servicemen over the age of 40.  On a 
Report of Medical History at that time, the veteran denied 
having any problems with his ears or his hearing.  
Audiological testing at the frequencies 500, 1,000, 2,000, 
3,000 and 4,000 hertz were 20, 0, 20, 45, and 35 decibels in 
the right ear, and 15, 10, 30, 80, and 80 decibels in the 
left ear, respectively.  

Analysis


Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  A veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  

The regulations further provide:

     (a)  General.  A preexisting injury 
or disease will be considered to have 
been aggravated by active military, 
naval, or air service, where there is an 
increase in disability during such 
service, unless there is a specific 
finding that the increase in disability 
is due to the natural progress of the 
disease.
     (b)  Wartime service; peacetime 
service after December 31, 1946.  Clear 
and unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service. 
     (1)  The usual effects of medical 
and surgical treatment in service, having 
the effect of ameliorating disease or 
other conditions incurred before 
enlistment, including postoperative 
scars, absent or poorly functioning parts 
or organs, will not be considered service 
connected unless the disease or injury is 
otherwise aggravated by service. 
     (2)  Due regard will be given the 
places, types, and circumstances of 
service and particular consideration will 
be accorded combat duty and other 
hardships of service.  The development of 
symptomatic manifestations of a 
preexisting disease or injury during or 
proximately following action with the 
enemy or following a status as a prisoner 
of war will establish aggravation of a 
disability.

38 C.F.R. § 3.306 (1999).

Regarding the veteran's claim of service connection for 
defective hearing based on service after December 13, 1971, 
the threshold question to be answered is whether a well-
grounded claim has been presented.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A well-grounded 
claim is defined as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  38 U.S.C.A. 
§  5107 provides that the claimant's submission of a well-
grounded claim gives rise to the VA's duty to assist him in 
the development of facts pertinent to his claim.  If he has 
not presented a well-grounded claim, his appeal must fail, 
and there is no further duty to assist him in the development 
of the claim.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Although a claim need not be conclusive, 38 U.S.C.A. §  5107 
provides that the claim must be accompanied by evidence in 
order to be considered well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In a claim for service 
connection, this generally means that evidence must be 
presented which in some fashion links the claimed disability 
to a period of military service, or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In the instant case, the evidence clearly shows that the 
veteran's hearing loss was present at the time that he was 
called to active duty in November 1990.  While the veteran 
did not specifically claim that his pre-existing hearing loss 
was aggravated by his second period of active service, the 
Board notes that he did testify that he experienced a 
temporary loss of hearing after an ammunitions truck exploded 
while serving in Saudi Arabia in 1991.  Thus, the Board must 
consider whether based on the veteran's military service 
after December 1971, he has submitted a well-grounded claim 
for service connection for hearing loss on the basis of 
aggravation.

In this regard, the veteran has submitted no competent 
medical evidence that he experienced any increase in severity 
of his hearing loss during service in 1990 and 1991.  In 
fact, audiological findings on VA and service examinations in 
June and October 1992, respectively, were somewhat better at 
all frequencies as compared to the finding recorded at the 
time of entrance into service in November 1990.  In the 
absence of competent medical evidence showing increased 
disability during the veteran's second period of service, the 
Board finds that a well-grounded claim of service connection 
for defective hearing based on service has not been 
submitted.  Grottveit.  

In deciding the veteran's claims, the undersigned notes that 
where a claim for service connection is brought by a veteran 
who engaged in combat, the Board must apply 38 U.S.C.A. § 
1154, which provides that satisfactory lay or other evidence 
that a disease or an injury was incurred in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service, even if there are no official 
records indicating service incurrence.  38 U.S.C.A. § 1154 
(West 1991); Swanson v. Brown, 4 Vet. App. 148, 151-52 
(1993); Smith v. Derwinski, 2 Vet. App. 137, 140 (1992); 38 
C.F.R. § 3.304(d) (1999).  The Board notes, however, that the 
provisions of 38 U.S.C.A. § 1154 only relax the evidentiary 
requirements for determining what happened in service.  The 
provisions do not establish service connection for a combat 
veteran.  The veteran must still meet the Caluza test by 
presenting competent evidence of a current disability and 
medical evidence showing a nexus between a current disability 
and service.  In the instant case, without deciding whether 
the veteran served in combat, it is noted that he has not met 
the burden of presenting a medical nexus between the claimed 
disability and service.  


ORDER

As a well-grounded claim of service-connection for defective 
hearing based on service after December 1971 has not been 
presented, the appeal is denied.  


REMAND

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") mandated that an 
additional question had to be addressed; that is, whether in 
light of all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  As the RO 
relied on this additional test, the issue pertaining to new 
and material evidence must be Remanded for RO consideration 
of this matter under current Court holdings. 

As to the issue pertaining to the rating to be assigned the 
service connected scar, it is noted that the veteran is 
currently assigned a noncompensable rating for a shell 
fragment scar on the right thigh.  While he was examined by 
VA in September 1992, the examiner failed to provide any 
information or findings referable to the veteran's right 
lower extremity.  Given the absence of any relevant clinical 
information, the Board finds that the current medical 
evidence of record is inadequate and that further development 
of the record is necessary.  

In light of the current evidence of record, it is the 
decision of the Board that further development is necessary 
prior to appellate review.  Accordingly, the claim is 
REMANDED to the RO for the following action:  

1.  The RO should reconsider the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
service connection for defective hearing 
based on the veteran's service in Vietnam 
under applicable law and regulations and 
current Court mandates, including the 
Hodge case discussed above.

2.  The RO should take appropriate steps 
to contact the veteran and guardian and 
request that they provide the names and 
addresses of all medical care providers 
who have treated him for right leg 
disability since his release from active 
service in 1991.  Thereafter, the RO 
should attempt to obtain all available 
medical records from the identified 
sources, including any VA treatment 
records not already of record, and 
associate them with the claims folder.  

3.  Thereafter, the veteran should be 
afforded a VA surgical examination to 
determine the nature and current severity 
of any residuals from the service-
connected shell fragment scar to the 
right thigh.  The veteran and his 
guardian reported should be notified of 
the time and place of the examination and 
the consequences of his failure to 
appear.  Copies of these notification 
letters must be included in the claims 
folder in the event of the veteran's 
failure to appear.  The claims folder 
should be made available to the examiner 
for review, and all indicated tests and 
studies should be accomplished.  The 
examiner should report the clinical 
findings in detail, to include a detailed 
description of the scar and the 
manifestations referable thereto, 
including whether there is objective 
evidence of pain or tenderness at the 
site, or whether the scar is poorly 
nourished with repeated ulcerations.  The 
examiner should also note if there is any 
limitation of function of the leg due to 
the scar.

The examiner should also indicate whether 
there was any muscle damage from the 
shell fragment injury.  If so, the 
examiner should identify which muscle 
group was affected, and the degree of any 
muscle damage.  A discussion of all 
clinical findings of muscle injury, as 
well as degree of functional loss, should 
also be discussed.  All symptoms of 
muscle injury (loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement) found to be 
present and the severity of same should 
be reported.  The examiner should 
indicate whether there is evidence of 
loss of deep fascia or of muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected 
disability have been provided by the 
examiner.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. 

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, which should include, if 
appropriate, citation of § 3.655, and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

